DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,420,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is responsive to the amendment filed on 10/12/2021. As directed by the amendment: claims 1, 3-9, 11, 19, 24 have been amended; claims 10, 12-14, 17 have been canceled; and no new claims have been added. Thus, claims 1-9, 11, 15-16, 18-24 are presently pending in this application.
Applicant’s amendments to claims, drawing and specification have overcome the objections and 112(b) rejections previously set forth in the office action mailed 07/13/2021.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 12/17/2021. 
The application has been amended as follows: 
Claim 1, line 7, “contact the rotational surface” is amended as follows: “contact the rotatable surface”.
Claim 19, line 11, “contact the rotational surface” is amended as follows: “contact the rotatable surface”.

Allowable Subject Matter
 Claims 1-9, 11, 15-16, 18-24 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Nielsen et al. (US 2014/0194825), and Baek et al. (US 2014/0194829).
Regarding claims 1 and 19, the cited prior arts fail to disclose/teach among all the limitation or render obvious a supplemental device comprising two electromechanical switches and associated actuators wherein the actuators are arranged to contact the rotatable surface during rotation and axial movement of the rotatable surface, in combination with the total structure and function as claimed. 
Nielsen only discloses a supplemental device 110 (fig. 1) with two optical switches 232/233 and a rotatable surface 230 (figs. 4A-4B). 
Baek only discloses a dose measuring device 100 (fig. 1) with a rotation detecting element 139 (fig. 3) including a 2-way detection switch sensor to physically contact the rotation ring 103 for detecting the amount of rotation of the rotation ring 103 (par. 0035).
No combination of prior art was found to teach or suggest each and every element of claims 1 and 19.
Regarding claim 18, the cited prior arts fail to disclose/teach among all the limitation or render obvious a supplemental device comprising two optical sensors wherein the optical sensors are arranged to detect optical features on a rotatable surface wherein the optical 
Nielsen only discloses a supplemental device 110 (fig. 1) with two optical switches 232/233 and a rotatable surface 230 (figs. 4A-4B) with black and white regions (figs. 4A-4B).
No combination of prior art was found to teach or suggest each and every element of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DUNG T ULSH/Examiner, Art Unit 3783